DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4-12, 14 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4, 5, 7-12, 14, 16-19, and 21-23, the claims are rejected as being indefinite because they recite “the timing signal”.  There is insufficient antecedent basis for this limitation.  The independent claims recite a digital timing signal, and the dependent claims variously recite “the timing signal” or “the digital timing signal”.  Applicant is reminded to use consistent terminology when referring to previously established claim elements.
Regarding claims 6 and 20, the claims are rejected as being indefinite because it is unclear what is being recited.  The specification employs this language but provides no explanation of its meaning. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  
Claims 1, 2, 13, 15, 16, 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Fayneh et al., U.S. Patent Application Publication No. 2002/0144172.
Regarding claim 1, Fayneh discloses a method comprising:
generating, outside an electronic module [Fig. 2: core clock generator 110], a digital timing signal [CPLLREF] that emulates a first synchronization signal that is internal to the electronic module and is not available outside the electronic module [PLL 120 output, F= 2N x FREF, derived from CPLLREF thereby emulating it]; and 
operating the electronic module using the digital timing signal [CPLLREF provided to PLL 120].
Regarding claim 2, Fayneh teaches generating the timing signal comprises dividing a frequency of an elementary digital clock signal [Fig. 2: I/O PLL; Fig. 3: I/O PLL employs PLL output divider and PLL feedback divider to produce FREF signals provided to mux 260].
Regarding claim 13, Fayneh teaches that the electronic module is multimedia interface module [para. 0003: core clock generator within processor chip].
Regarding claims 15, 16, and 24, Fayneh teaches the method of claims 1, 2, and 13, and also the circuit that executes the claimed method.
Regarding claim 26, Fayneh teaches that the integrated circuit is incorporated into a microcontroller or system-on-chip [para. 0003: core clock generator within processor chip].
	Regarding claim 27, Fayneh teaches a system comprising:
an electronic module [Fig. 2: core clock generator 110]; 
an integrated circuit outside the electronic module [board clock generator 100], the integrated circuit configured to generate a digital timing signal [XCLKREF] that emulates a first synchronization signal internal to the electronic module and not available outside the electronic module [PLL 120 output, F= 2N x FREF, derived from CPLLREF thereby emulating it] and to generate trigger signals based on the digital timing signal [Fcore]; and 
a controller [para. 0003: core clock generator within processor chip] configured to independently and autonomously perform control operations of the electronic module at times triggered by the trigger signals [Fcore; para. 0002: “Accordingly, it is necessary to employ a bin split technique to produce a clock which is an integral multiple of the board clock generator clock and to distribute this clock to various elements within a processor.”].

Claims 1-4, 13-18, 24, 25, and 27-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asamura, U.S. Patent Application Publication No. 2008/0231749.
Regarding claim 1, Asamura teaches a method comprising:
generating, outside an electronic module [Fig. 1 and 6: image processors 1-4], a digital timing signal [Fig. 1 and 6: external PLL circuits 11-14; Fig. 3 and 7: reference clock from external PLL circuit] that emulates a first synchronization signal that is internal to the electronic module and is not available outside the electronic module [Fig. 4: any of the internal clock signals within internal PLL 105 derived from reference clock (except for output clock provided output control circuit) may be construed as a synchronization signal that is emulated by the digital timing signal and is not available outside the electronic module]; and 
operating the electronic module using the digital timing signal [Fig. 4: reference clock supplied to internal PLL 105 to generate additional clocks].
Regarding claim 2, Asamura teaches generating the timing signal comprises dividing a frequency of an elementary digital clock signal [Fig. 6: external PLL 11 receives divided clock from divide-by-N divider 71].
Regarding claim 3, Asamura teaches generating the digital timing signal comprises generating the digital timing signal using a second synchronization signal that comes from the electronic module and is available outside the electronic module [Fig. 1, 3-7: feedback clock from internal PLL 105 provided to external PLL].
Regarding claim 4, Asamura teaches that the second synchronization signal comprises an elementary digital clock signal having a frequency and generating the timing signal comprises dividing the frequency of the elementary digital clock signal [Fig. 6: feedback clock provided to divide-by-N divider 71 which supplies divided clock to external PLL 11].
Regarding claim 13, Asamura teaches that the electronic module is a multimedia interface module [Fig. 1: image processors 1-4].
Regarding claim 14, Asamura teaches that the timing signal comprises a start of line signal emulating a horizontal synchronization signal of the multimedia interface module or a start of frame signal emulating a vertical synchronization signal of the multimedia interface module [para. 0030: “Assuming that the format of an input signal given to the four display areas shown in FIG. 2 is such that an effective image area has 1920 pixels.times.1080 lines, a dot clock of an image is 145 MHz, a horizontal frequency is 65 KHz and a vertical frequency is 60 Hz, the image processor 1 is required to generate the output clock with a frequency of 145 MHz.”].
Regarding claims 15-18, 24, and 25, Asamura teaches the method of claims 1-4, 13, and 14, and also the circuit that executes the claimed method.
	Regarding claim 27, Asamura teaches a system comprising:
an electronic module [Fig. 1: image processors 1-4]; 
an integrated circuit outside the electronic module, the integrated circuit configured to generate a digital timing signal that emulates a first synchronization signal internal to the electronic module and not available outside the electronic module [external PLLs 11-14] and to generate trigger signals based on the digital timing signal [Fig. 3 and 4: output clock derived from reference clock]; and 
a controller [Fig. 3: image processing circuit 101] configured to independently and autonomously perform control operations of the electronic module at times triggered by the trigger signals [Fig. 4: internal PLL provides output clock to image processing circuit].
Regarding claim 28, Asamura teaches that the electronic module is a display interface module [Fig. 1: image display 40] and the controller is configured to perform a graphical computing operation at a time controlled by a second trigger signal [Fig. 4: internal PLL provides output clock to image processing circuit].
Regarding claim 29, Asamura teaches that the electronic module is a camera interface module [para. 0020: “The image input circuits 31 to 34 receive image data respectively given from the image formation devices 51 to 54. The image input circuits 31 to 34 are AD conversion circuits or digital interface circuits, for example, and provide digitized image data to the image processors 1 to 4, respectively.”] and the controller is configured transmit an outgoing stream of image data at a time controlled by a first trigger signal or to digitally process a stream of image data at a time controlled by a second trigger signal [Fig. 2: image processor receives data from image input circuit 31 to process for display 40; Fig. 4: internal PLL provides output clock to image processing circuit].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferrand, U.S. Patent No. 11,205,377, discloses generating digital timing signals emulating synchronization signals internal to an electronic module and not available outside the electronic module [col. 7, lines 60-64].
Yajami, U.S. Patent Application Publication No. 2016/0379559, discloses a system [Fig. 3] that generates, outside an electronic module [timing controller 200], a digital timing signal [CKp] that emulates a first synchronization signal that is internal to the electronic module and is not available outside the electronic module [CKp from Input I/F], and operating the electronic module using the digital timing signal [internal CKp provided to line memory and fractional PLL].
Cheng et al., U.S. Patent Application Publication No. 2013/0229421, discloses a discloses a system [Fig. 6] that generates, outside an electronic module [physical function 610], a digital timing signal that emulates a first synchronization signal that is internal to the electronic module and is not available outside the electronic module [para. 0054: “The physical function includes a reference clock 611, e.g. a quartz crystal, which drives timing generator 614. Timing generator 614 is programmed with vertical synchronization timing that matches attached monitor 617”; para. 0056: “Virtual timing generator 623 produces emulated display timings. More specifically, virtual timing generator 623 generates an emulated vertical synchronization interrupt. The emulated vertical synchronization interrupt is produced periodically at a fixed time interval and is independent of the display timings in the physical function.”], and operating the electronic module using the digital timing signal [para. 0057: “A write by the virtual function GPU driver to emulated surface register 622 and emulated flip status register 622, however, triggers a hardware interrupt in physical function 610. When the interrupt is triggered, the address stored in emulated surface register 622, the surface pointed to by emulated surface register 622, and the properties of the surface are propagated to the physical function via a hardware circuitry and surface property registers.”].
Lin et al., U.S. Patent Application Publication No. 2011/0279424, discloses a system [Fig. 3] that generates, outside an electronic module [display device 300], a digital timing signal [Vsyn3, Hsyn3] that emulates a first synchronization signal that is internal to the electronic module and is not available outside the electronic module [IVsyn3, IHsyn3], and operating the electronic module using the digital timing signal [Vsyn3, Hsyn3 are synchronized to provide internal signals that are provided to driver 322].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                            U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov